DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 10/1/2021 are as follows:
	Claims 1 and 4-12 are amended,
	Claims 2, 3, and 23 are canceled,
	Claims 1 and 4-22 are currently pending. 
Claim Objections
3.	Claim 1 objected to because of the following informalities:  
Claim 1 recites “the plurality of semi-circular tube” in line 15, and should recite --the plurality of semi-circular tubes--. 
--- Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

b.	Claims 6, 8-10, 12, and 13 are rejected to due to their dependency on claims 4, 5, 7, and 11. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claim(s) 1, 4, 5, 7-9, 11-13, and 22 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hirata et al. (Japanese Patent Publication JP2017053547, “Hirata”, previously cited).

Regarding Claim 1, Hirata discloses a heat exchanger (figs 1, 3, 4), comprising: 
a heat exchange tube unit (40, 232), comprising a refrigerant input tube (40, see annotated fig 1 below), a heat exchange tube assembly (232) and a refrigerant output tube (40, see annotated fig 1 below), wherein the refrigerant input tube is connected to one end of the heat exchange tube assembly (as evident in fig 1); 
the refrigerant output tube is connected to the other end of the heat exchange tube assembly (as evident in fig 1); and 
a fin unit (231), fixedly disposed outside the heat exchange tube assembly (fig 4), 

a corrosion potential of the aluminum alloy forming at least a part (234) of the heat exchange tube assembly is greater than a corrosion potential of the aluminum alloy forming the other parts (239) of the heat exchange tube assembly (see ¶0049 of translation),
wherein the heat exchange tube assembly (233) comprises a plurality of U-shaped tubes (235) and a plurality of semi-circular tubes (237); and the plurality of U-shaped tubes are connected via respective semi-circular tubes (fig 4),
wherein a thickness of a tube wall of the plurality of U-shaped tubes (235) is less than a thickness of a tube wall of the plurality of semi-circular tubes (237, at least at the curved portion 233 compared to the straight portion at 240, see ¶0029 of translation, annotated fig 4 below).



    PNG
    media_image1.png
    587
    796
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    403
    675
    media_image2.png
    Greyscale


Regarding Claim 4, Hirata further discloses wherein a corrosion potential of the aluminum alloy forming the plurality of U-shaped tubes (235, at 234) is greater than a corrosion potential of the aluminum alloy forming the plurality semi-circular tube (237, at239 which contains higher levels of Zn than to the rest of the tube, see ¶0049 of translation).

Regarding Claim 5, Hirata further discloses wherein a corrosion potential of the aluminum alloy forming the plurality of U-shaped tubes (235) is greater than a corrosion potential of the aluminum alloy forming the plurality of semi-circular tubes (237, at least comparing the area of 239 which contains higher levels of Zn than to the rest of the tube, see ¶0049 of translation).

Regarding Claim 7, Hirata further discloses wherein a thickness of a tube wall of the plurality of semi-circular tube (237, at least at 233) is equal to a thickness of a tube wall of the 

Regarding Claim 8, Hirata further discloses wherein a corrosion potential of the aluminum alloy forming the plurality of semi-circular tubes (237, at least at 239) is equal to a corrosion potential of the aluminum alloy forming the plurality of U-shaped tubes (235, at least at 239, see ¶0031 of translation). 

Regarding Claim 9, Hirata further discloses wherein the corrosion potential of the aluminum alloy forming the plurality of U-shaped tubes (235, at 234), and the corrosion potential of the aluminum alloy forming the plurality of semi-circular tubes (237, at 238b) are greater than the corrosion potential of the aluminum alloy forming the other parts of the heat exchange tube assembly (at 239, see ¶0049 of translation).

	Regarding Claim 11, Hirata further discloses wherein the fin unit (231) comprises a heat exchange fin (231); the plurality of U-shaped tubes (235) comprises two linear portions (234) and a bending portion (233); and the bending portion connects the two linear portions (fig 4).

	Regarding Claim 12, Hirata further discloses wherein the heat exchange fin (231) is disposed corresponding to the linear portions (234) of the plurality of U-shaped tubes (fig 4).

	Regarding Claim 13, Hirata further discloses wherein the heat exchange tube assembly (232) penetrates through the fin unit (231, fig 4).

	Regarding Claim 22, Hirata further discloses a household electrical appliance (as it is an air conditioner, ¶0001 of translation), comprising the heat exchanger as claimed in claim 1 (see rejection of claim 1).
	
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata as applied to claims 5 and 9 above, and further in view of Janssen et al. (U.S. Patent Publication No. 2017/0260612, “Janssen”, previously cited).

Regarding Claim 6, Hirata discloses all previous claim limitations. However, Hirata does not explicitly disclose wherein the corrosion potential of the plurality of U-shaped tubes is -724±6 mV, and the corrosion potential of the plurality of semi-circular tubes is -765±39 mV or -733±4 mV or -756±28 mV or -735±5 mV or -813±18 mV. Rather, Hirata teaches that the corrosion of the section 239 is 10 to 150 mV less than the rest of the heat transfer tube. However, Janssen teaches providing a heat exchanger wherein the tubes are made of an aluminum alloy of -740 mV (¶0111). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hirata to provide the non 239 sections of the 

Regarding Claim 10, Hirata discloses all previous claim limitations. However, Hirata does not explicitly disclose wherein the corrosion potentials of the plurality of U-shaped tubes and the plurality of semi-circular tubes are both -724±6 mV, and the corrosion potential of the other parts of the heat exchange tube assembly is -765±39 mV or -733±4 mV or -756±28 mV or -735±5 mV or -813±18 mV. Rather, Hirata teaches that the corrosion of the section 239 is 10 to 150 mV less than the rest of the heat transfer tube. However, Janssen teaches providing a heat exchanger wherein the tubes are made of an aluminum alloy of -740 mV (¶0111). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hirata to provide the non 239 sections of the heat exchanger tube with an aluminum alloy having a corrosion potential of -740 mV and to have the corrosion potential of the 239 section be 724±6 mV in order to optimize the corrosion of the curved portion 233 which is more susceptible to corrosion leaks due to being thinner (¶0029 of translation, Hirata). This would result wherein the corrosion potentials of the plurality of U-shaped tubes (235, Hirata) and the plurality of semi-circular tubes (237, Hirata) are both -724±6 mV (at 239 sections), and the corrosion potential of the other parts of the heat exchange tube assembly of -735±5 mV (at non 239 sections).

10.	Claims 14-16, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata as applied to claim 1 above, and further in view of Demuth et al. (U.S. Patent Publications No. 2005/0006073, “Demuth”, previously cited).

Regarding Claim 14, Hirata discloses all previous claim limitations. However, Hirata does not explicitly disclose wherein the heat exchange tube assembly comprises a plurality of flat tubes arranged in parallel. Demuth, however, discloses a heat exchanger (fig 5) wherein the heat exchange tube assembly comprises a plurality of flat tubes (see annotated fig 5 below, ¶0036) arranged in parallel (as the flow is in parallel). Demuth teaches that this having parallel tubes increased uniform heat distribution through the heat exchanger (¶0019). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hirata to have the tubes arranged in parallel such as taught by Demuth in order to optimize the heat distribution through the heat exchange, it would have been further obvious to have the tube be flat tubes in order provide greater surface and heat exchange efficiency in the heat exchanger.  


    PNG
    media_image3.png
    460
    754
    media_image3.png
    Greyscale


	Regarding Claim 15, the combination of Hirata and Demuth discloses all previous claim limitations. Hirata, as modified, further discloses wherein a corrosion potential of an aluminum alloy forming the flat tube (flat such as taught by Demuth, see rejection of claim 14) is greater than a corrosion potential of the aluminum alloy forming the fin unit (231, Hirata, such as taught by  Hirata, ¶0026).

	Regarding Claim 16, the combination of Hirata and Demuth discloses all previous claim limitations. Hirata, as modified, further discloses wherein the refrigerant input tube (40, Hirata) is connected to first ends of the plurality of flat tubes (232, Hirata, flat such as taught by Demuth, see rejection of claim 14); and the refrigerant output tube (40, Hirata) is connected to second ends of the plurality of flat tubes (232, Hirata, flat such as taught by Demuth, see rejection of claim 14).

Regarding Claim 19, the combination of Hirata and Demuth discloses all previous claim limitations. Hirata, as modified, further discloses wherein the fin unit (231, Hirata) comprises a 

Regarding Claim 20, the combination of Hirata and Demuth discloses all previous claim limitations. Hirata wherein the heat exchange tube (232) assembly and the fin unit (231) are arranged in parallel (see annotated fig 4 below). 


    PNG
    media_image4.png
    403
    675
    media_image4.png
    Greyscale

Regarding Claim 21, the combination of Hirata and Demuth discloses all previous claim limitations. Hirata, as modified, further discloses wherein the heat exchanger comprises a tube-fin heat exchanger (23, Hirata) and a parallel flow heat exchanger (shown below in annotated fig 5 of Demuth, see rejection of claim 14).

    PNG
    media_image5.png
    460
    754
    media_image5.png
    Greyscale

11. 	Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata and Demuth as applied to claim 16 above, and further in view of Kanno et al. (U.S. Patent Publication No. 2016/0298914, “Kanno”, previously cited). 

Regarding Claim 17, the combination of Hirata and Demuth discloses all previously claim limitations. However, they do not explicitly disclose wherein a corrosion potential of an aluminum alloy forming the flat tube is higher than a corrosion potential of the aluminum alloys forming the refrigerant input tube and the refrigerant output tube. Kanno, however, discloses a heat exchanger (fig 1) wherein a corrosion potential of an aluminum alloy (forming the flat tube (2) is higher than a corrosion potential of the aluminum alloys forming the refrigerant input tube (4) and the refrigerant output tube (4, at least at the joint connection where there is diffusion of zinc compared to the rest of the tube, see ¶0016-0017). Kanno teaches by providing the lower potential at the joint connection leakage can be reduced (¶0007). It would have been obvious to a 

Regarding Claim 18, the combination of Hirata and Demuth discloses all previously claim limitations. However, they do not explicitly disclose wherein a corrosion potential of an aluminum alloy forming the flat tube is more than 10 mV greater than a corrosion potential of aluminum alloy forming the refrigerant input tube. Kanno, however, discloses a heat exchanger (fig 1) wherein a corrosion potential of an aluminum alloy (forming the flat tube (2) is more than 10 mV greater than a corrosion potential of the aluminum alloys forming the refrigerant input tube (4) and the refrigerant output tube (4, at least at the joint connection where there is diffusion of zinc compared to the rest of the tube, see ¶0016-0017). Kanno teaches by providing the lower potential at the joint connection leakage can be reduced (¶0007). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hirata, as modified, to provide the joint connection of Kanno in order to reduce the chance of leakage and also to provide aluminum refrigerant pipes rather than copper (such as taught by Hirata) in order to reduce cost as aluminum is generally less expensive than copper.



Response to Arguments
12.	Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive.
a.	Applicant argues (pages 6-9) that Hirata fails to teach wherein a thickness of a tube wall of the plurality of U-shaped tube is less than a thickness of a tube wall of the plurality of semi-circular tubes, as now required by claim 1. Rather, the cited paragraph [0029] of Hirata concerns the outer curved surface of the hairpin portion and the U-bend tube. Hirata doesn’t discloses the difference between the thickness of the hairpin bending portion and the thickness of U-bend tube. The Examiner respectfully disagrees; Hirata teaches that the bent portions of the of hairpin tube (235) and the U-bend tube (237) are thinner than the other portions of the tubes. Thus the portion of the U-bend tube which is connected to the hairpin tube would be thicker than that of the bent portion of the hairpin tube, thereby meeting the claim language. 

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.